Citation Nr: 0315882	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  93-28 757	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to additional vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.  

2.  Evaluation of disk disease of the lumbosacral spine with 
strain, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1986 
to March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In December 2001, the veteran had a video conference hearing, 
with another Veterans Law Judge, on the issues entitlement to 
an increased evaluation for the lumbosacral spine disability, 
rated as 20 percent disabling, and entitlement to an 
extension of the veteran's basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code.  In May 2002, the other Veterans Law Judge denied 
entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code.  Action was deferred on the issues of 
entitlement to an increased evaluation for disk disease of 
the lumbosacral spine with strain and whether the achievement 
by the appellant of a vocational goal as a Medical Doctor is 
reasonably feasible for purposes of entitlement to additional 
vocational rehabilitation training under Chapter 31, Title 
38, United States Code.  


REMAND

VCAA  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

In March 2003, the Board wrote to the veteran notifying him 
of the evidence necessary to substantiate his claims on both 
issues.  

After the Board wrote to the veteran, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As a result of the Federal 
Circuit decision, the Board no longer has authority to cure 
VCAA deficiencies.  The result is that the RO must provide 
the notice required by VCAA.  The RO must review evidence and 
notify the veteran of the evidence needed to support his 
claim, what evidence VA will develop and what evidence the 
veteran must submit.  

Hearing  In December 1993, a hearing was held before Gary L. 
Gick, who is the Veterans Law Judge issuing this remand and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  At the 
hearing, the veteran gave sworn testimony relating to a 
finding that the attainment of a vocational goal as a medical 
doctor was not feasible for him.  

In November 1995, the Board Remanded the issue of "Whether 
the achievement by the appellant of a vocational goal as a 
Medical Doctor is reasonably feasible for purposes of 
entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code."  The Board 
also Remanded the issue of "Entitlement to an increased 
evaluation for disk disease of the lumbosacral spine with 
strain, currently rated as 20 percent disabling."  

In April 2001, VA vocational rehabilitation services to 
complete medical school were disallowed on the basis that the 
veteran's disabilities did not prevent him from finding 
employment in light of his education and experience.  The 
notice of disagreement with that decision was received in 
June 2001.  The statement of the case was issued in July 
2002.  The appeal was received in November 2002.  In April 
2003, the veteran requested a video conference hearing.  

The veteran has already had a hearing on his Chapter 31 
vocational rehabilitation claim.  However, this is 
essentially a new claim.  The provisions of 38 C.F.R. 
§ 20.700(b) provide that the purpose of a hearing is to 
receive argument and testimony relevant and material to the 
appellate issue.  Clearly, the argument and testimony 
relevant and material to the issue of infeasibility may be 
very different from the argument and testimony relevant and 
material to the issue of whether the veteran needs further 
training to be employable.  Moreover, 10 years have passed 
since the 1993 hearing and there may well be new argument and 
testimony relevant and material to the appellate issue.  
Thus, it is appropriate under the circumstances of this case 
to grant the veteran a video conference hearing.  

For the above reasons, the case is REMANDED to the RO for the 
following:  

1.  For both issues, the RO must review 
the claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of VCAA, including what evidence is needed 
to support the claim, what evidence VA 
will develop, and what evidence the 
veteran must furnish. 

2.  The RO should schedule the veteran for 
a video conference hearing.

Thereafter, the case should be administered in accordance 
with the governing procedures.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


